United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0191
Issued: April 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 11, 2015 appellant, through counsel, filed a timely appeal from a
September 17, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish cervical or hand
conditions causally related to an October 29, 2012 employment incident.
FACTUAL HISTORY
On November 28, 2012 appellant, a 58-year-old veteran service representative, filed an
occupational disease claim (Form CA-2) alleging that she sustained a cervical injury on
1

5 U.S.C. § 8101 et seq.

October 29, 2012 as a result of reaching up to grab a form from an upper shelf in the
performance of duty.2 She stated that she heard her neck crack, and then later that day she turned
her head and felt her neck lock. Appellant did not stop work.
An OWCP Form CA-16, authorization for examination, was issued by the employing
establishment on November 28, 2012. Appellant was authorized to visit Chicago Health and
Physical Therapy in Chicago, Illinois. She submitted an undated attending physician’s report
from Dr. Richard Dietzen, a chiropractor, who asserted that appellant developed severe pain
while reaching up to a shelf and hyperextended her neck. Dr. Dietzen diagnosed cervical
brachial syndrome and carpal tunnel syndrome and opined that appellant’s conditions were
commonly associated with office or computer keyboard work.
In a November 27, 2012 report, Dr. Dietzen indicated that appellant continued to have
left-side neck and shoulder pain and noted objective joint restriction and tenderness throughout
the cervical spine, most notable on the left. Appellant also submitted reports dated
November 19, 2012 through January 3, 2013 from a physical therapist.
In a February 13, 2013 letter, OWCP advised appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted an x-ray of the cervical spine dated November 20,
2012 which demonstrated mild malalignment of the cervical vertebrae, more pronounced at C4
over C5 and severe degenerative disc disease, and borderline foraminal stenosis at C4-6. She
also submitted reports dated February 26 and March 12, 2013 from Dr. Thomas Albert, an
internist, who found tender palpation of the cervical spine at C4-7, right greater than left, and
diagnosed cervicalgia.
In reports dated January 8 through March 21, 2013, Dr. Dietzen reported that appellant
continued to suffer from neck pain. On February 12, 2013 he diagnosed significant degenerative
joint disease and found joint restriction and tenderness of the lower cervical spine with trigger
points in the mid-thoracic region.
By decision dated April 1, 2013, OWCP denied appellant’s claim because she failed to
establish a medical condition causally related to the accepted work factors.
On April 25, 2013 appellant’s counsel requested an oral hearing before an OWCP hearing
representative. Appellant submitted reports dated April 2 and May 11, 2013 from Dr. Albert
who reported that appellant continued to suffer neck pain and reiterated his diagnosis. On
August 7, 2013 Dr. Albert diagnosed cervical radiculopathy, cervical myofascitis, and cervical
spondylosis. He noted that appellant was reaching at work and felt a crack in her neck.
Dr. Albert found multiple trigger points and tenderness throughout the cervical spine. He opined
that appellant’s conditions were causally related to the employment incident.
In reports dated April 13, June 5 and 20, 2013, Dr. Dietzen noted that appellant continued
to have neck and low back pain. In an undated report, he found that appellant was nearing
2

Appellant’s counsel subsequently requested that the claim be adjudicated as a traumatic injury claim.

2

maximum medical improvement and opined that her injury would resolve conservatively without
surgical intervention.
In reports dated May 31 through October 8, 2013, Dr. Sajjad Murtaza, a Board-certified
physiatrist, diagnosed cervical radiculopathy, bilateral carpal tunnel syndrome, and facet
arthropathy, right greater than left. He noted that appellant had an accident at work on
October 29, 2012. Appellant was carrying some work above her head when she felt a sudden
crack in her cervical spine and pain that radiated down from her cervical spine into her right
trapezius and shoulder area. Physical examination revealed tenderness to palpation of the
cervical spine, a positive Spurling’s test on the right side, and tenderness to palpation throughout
the superior spinals on the right. Dr. Murtaza also found right shoulder abduction weakness
compared to the left side and signs of bilateral carpal tunnel syndrome with a positive Tinel’s
and Phalen’s sign upon examination. On June 14, 2013 he released appellant to light-duty work
effective June 17, 2013 with the following restrictions: no overhead activity; no lifting over 10
pounds.3 Appellant also submitted additional physical therapy reports.
A telephonic oral hearing was held on September 4, 2013. During the hearing, appellant
testified that she sustained a traumatic injury at work on October 29, 2012 when she reached up
to grab a form and heard her neck crack. Counsel argued that the medical evidence of record
was sufficient to establish a causal relationship between appellant’s conditions and the
October 29, 2012 employment incident.
By decision dated November 21, 2013, an OWCP hearing representative affirmed as
modified the April 1, 2013 denial of the claim, finding that appellant had not submitted sufficient
medical evidence to establish causal relationship between the October 29, 2012 work incident
and her diagnosed conditions.
On April 7, 2014 counsel requested reconsideration.
Appellant submitted
electromyography (EMG) and nerve conduction velocity (NCV) studies dated November 5, 2013
which were positive for cervical spine radiculopathy at C5-6. In a report dated November 19,
2013, an unidentified healthcare provider diagnosed cervicalgia and cervical radiculopathy at
C5-6 based upon EMG results.
On March 10, 2014 Dr. Albert reiterated the factual history of appellant’s claim and
opined that reaching up from a seated position contributed to appellant’s medical diagnosis of
cervical radiculopathy, which was caused by a sudden extension/strain that closed on the neural
foramen resulting in nerve injury. He further opined that repetitive neck movements of looking
down on a claim file and then up into a computer on a constant basis over eight hours per day for
over seven and a half years aggravated and contributed to the acceleration of appellant’s
degenerative condition. Dr. Albert concluded that these factors were the direct and proximate
cause of appellant’s cervical radiculopathy at C5-6 which was confirmed by EMG and NCV
studies.
3

A June 10, 2013 magnetic resonance imaging (MRI) scan of the cervical spine revealed moderate spondylotic
change and disc desiccation at C4-6, mild reversal of the normal cervical spine lordosis with trace retrolisthesis of
C4 over C5, abnormal appearance of the right facet joint at C3-4, and multilevel mild-to-moderate foraminal
narrowing in the mid-cervical spine.

3

By decision dated September 17, 2015, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury5 was sustained in the performance of
duty, as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that her condition relates to the employment incident.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
OWCP has accepted that the employment incident of October 29, 2012 occurred at the
time, place, and in the manner alleged. The issue is whether appellant’s cervical or hand
conditions resulted from the October 29, 2012 employment incident. The Board finds that she
did not meet her burden of proof to establish a causal relationship between the claimed
conditions and the October 29, 2012 employment incident.

4

Id.

5

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
6

See T.H., 59 ECAB 388 (2008).

7

Id.

8

Id.

4

In his reports, Dr. Albert diagnosed cervicalgia, cervical radiculopathy, cervical
myofascitis, and cervical spondylosis. He noted that appellant was reaching at work and felt a
crack in her neck and concluded that her conditions were causally related to the employment
incident. On March 10, 2014 Dr. Albert opined that reaching up from a seated position
contributed to appellant’s medical diagnosis of cervical radiculopathy, which was caused by a
sudden extension/strain that closed on the neural foramen resulting in nerve injury. He further
opined that repetitive neck movements of looking down on a claim file and then up into a
computer on a constant basis over eight hours per day for over seven and a half years aggravated
and contributed to the acceleration of appellant’s degenerative condition. Dr. Albert concluded
that these factors were the direct and proximate cause of appellant’s cervical radiculopathy at
C5-6 which was confirmed by EMG and NCV studies. However, he did not provide sufficient
medical rationale explaining the mechanism of how appellant’s cervical conditions were caused
or aggravated by repetitive neck movements or reaching at work on October 29, 2012.
Dr. Albert’s opinion was based, in part, on temporal correlation. The Board has held that neither
the mere fact that a disease or condition manifests itself during a period of employment, nor the
belief that the disease or condition was caused or aggravated by employment factors or incidents
is sufficient to establish a causal relationship.9 Dr. Albert did not otherwise sufficiently explain
the reasons why diagnostic testing and examination findings led him to conclude that the
October 29, 2012 work incident caused or contributed to the diagnosed conditions. Medical
opinion evidence submitted to support the claim should offer a sound medical explanation by the
physician of how the specific employment duties physiologically caused or aggravated her
claimed conditions.10 Thus, the Board finds that the reports of Dr. Albert are insufficient to
establish that appellant sustained an employment-related injury.
Dr. Murtaza diagnosed cervical radiculopathy, bilateral carpal tunnel syndrome, and facet
arthropathy, right greater than left. He asserted that appellant had an accident at work on
October 29, 2012 while she was carrying some work above her head and above her shoulder
when she felt a sudden crack in her cervical spine and pain that radiated down from her cervical
spine into her right trapezius and shoulder area. The Board finds that Dr. Murtaza failed to
provide a rationalized opinion explaining how the October 29, 2012 work incident, such as
carrying work above her head and shoulder, caused or aggravated her claimed conditions.
Dr. Murtaza noted that appellant’s conditions occurred while she was at work, but such
generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how her
physical activity at work actually caused or aggravated the diagnosed conditions.11 He failed to
provide an opinion adequately addressing how the October 29, 2012 employment incident
contributed to appellant’s conditions. Thus, the Board finds that the reports from Dr. Murtaza
are insufficient to establish that appellant sustained an employment-related injury.

9

E.J., Docket No. 09-1481 (issued February 19, 2010).

10

See D.B., Docket No. 15-1506 (issued October 26, 2015).

11

See K.W., Docket No. 10-98 (issued September 10, 2010).

5

The reports from appellant’s chiropractor, Dr. Dietzen, are of no probative medical value
as he failed to diagnose spinal subluxation or document whether x-rays were taken.12 As such,
the Board finds that appellant did not meet her burden of proof with the submission of this
evidence. Appellant also submitted a November 19, 2013 report from a healthcare provider
whose identity cannot be discerned from the record. Because it cannot be determined whether
this record is from a physician as defined in 5 U.S.C. § 8101(2), it does not constitute competent
medical evidence.13 Likewise, physical therapy reports submitted by appellant do not constitute
competent medical evidence because physical therapists are not considered “physicians” as
defined under FECA.14 This evidence is therefore of no probative medical value.
The other medical evidence of record, including diagnostic test reports, is of limited
probative value and insufficient to establish the claim as it does not specifically address whether
appellant’s diagnosed conditions are causally related to the October 29, 2012 work incident.15
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. As
appellant has not submitted any rationalized medical evidence to support her allegation that she
sustained an injury causally related to the October 29, 2012 employment incident, the Board
finds that she failed to meet her burden of proof to establish a claim for compensation.
The Board also notes that the employing establishment issued appellant a Form CA-16 on
November 28, 2012 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.16 Although OWCP denied appellant’s claim for an injury, it did
not address whether she is entitled to reimbursement of medical expenses pursuant to the Form
CA-16. Upon return of the case record, OWCP should further address this issue.

12

Section 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. The term physician includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by xray to exist and subject to regulations by the secretary. See Merton J. Sills, 39 ECAB 572, 575 (1988).
13

R.M., 59 ECAB 690, 693 (2008). See C.B., Docket No. 09-2027 (issued May 12, 2010) (a medical report may
not be considered as probative medical evidence if there is no indication that the person completing the report
qualifies as a physician as defined in 5 U.S.C. § 8101(2) and reports lacking proper identification do not constitute
probative medical evidence).
14

5 U.S.C. § 8101(2). See Jennifer L. Sharp, 48 ECAB 209 (1996) (physical therapists). See also Gloria J.
McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (a medical issue such as causal
relationship can only be resolved through the submission of probative medical evidence from a physician).
15

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).
16

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. § 10.300.

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
cervical conditions are causally related to an October 29, 2012 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 17, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 21, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

